UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 18, 2013 EDAC TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Charter) Wisconsin (State or Other Jurisdiction of Incorporation) 001-33507 (Commission File Number) 39-1515599 (IRS Employer Identification No.) 1806 New Britain Avenue, Farmington, CT06032 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:860-677-2603 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section8 — Other Events Item8.01 Other Events. On March 18, 2013, EDAC Technologies Corporation issued a press releaseannouncing that it has entered into a definitive agreement to be acquired by GB Aero Engine LLC, an affiliate of Greenbriar Equity Group LLC, for $17.75 per share in cash, pursuant to a cash tender offer and second step merger. A copy of the press release is attached hereto as Exhibit 99.1 to this Form 8-K and is incorporated by reference. Section 9—Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is included herewith: Exhibit No.
